 



EXHIBIT 10.1
ADVISORY AND NON-COMPETITION AGREEMENT AMENDMENT
     This Advisory and Non-Competition Agreement Amendment (this “Amendment”),
dated as of June 13, 2007, is by and between Toll Brothers, Inc.(the “Company”)
and Bruce E. Toll (“BET”). This Amendment amends the Advisory and
Non-Competition Agreement, dated as of November 1, 2004, by and between the
Company and BET (the “Advisory Agreement”). Capitalized terms used herein and
not defined herein shall have the meanings assigned to such terms in the
Advisory Agreement.
     WHEREAS, BET, a founder of the Company, was employed by the Company for
many years as its President, Chief Operating Officer and Secretary and in
various capacities with respect to the Company’s subsidiaries, and, more
recently, has been and continues to be retained under the Advisory Agreement.
     WHEREAS, BET’s Term under the Advisory Agreement expires as of October 31,
2007.
     WHEREAS, the Company desires to have the valuable and special knowledge,
expertise and services of BET available to the Company on a continuing basis
after expiration of the Advisory Agreement, and the Company further desires that
BET preserve the Company’s confidences and not compete with the Company upon
termination of his services under the Advisory Agreement, this Amendment or
otherwise.
     WHEREAS, in recognition of BET’s continuing contributions to the Company
and in exchange for BET’s covenants contained in the Advisory Agreement and
herein, the Company desires to amend the Advisory Agreement to extend the Term.
     NOW, therefore, in consideration of the mutual obligations and promises
contained herein, and intending to be legally bound, Company and BET hereby
agree as follows:
     1. Effective November 1, 2007, Paragraph 2, “Services; Term, and Title”,
will be revised in its entirety to read:
“2. Services, Term and Title. During the three (3) year period commencing
November 1, 2007 and ending October 31, 2010 (hereinafter “Term”, which shall
include any written extensions), the Company agrees to employ BET as follows:
BET agrees to make himself available to the Company and, in particular, to the
Chairman of the Board and Chief Executive Officer of the Company (“Chairman”),
on a reasonable basis and at reasonable times and places so as not to interfere
with BET’s other business interests, to consult with the Company and the
Chairman concerning matters within his knowledge or expertise. BET’s services
shall, among other things, include providing advice, assistance, information and
recommendations with regard to suitable investments to be made by the Company
relating to or compatible with the real estate industry. BET’s title, in
connection with his services hereunder, shall be Special Advisor to the
Chairman.
     2. In all other respects, the Advisory Agreement is continued in full force
and effect, except that the reference to the date “June 6, 2000,” in line one of
paragraph 12(d) of the Advisory Agreement shall be corrected to “March 5, 1998.”

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE IMMEDIATELY FOLLOWS]
     IN WITNESS WHEREOF, with the intention of being legally bound, BET and the
Company hereby execute this Agreement as of the date first set forth above.

            TOLL BROTHERS, INC.
      By:   Joel H. Rassman         Name:   Joel H. Rassman        Title:  
Executive Vice President and
Chief Financial Officer              Bruce E. Toll       BRUCE E. TOLL         
 

-2-